— In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Mclnerney, J.), dated June 14, 1984, which denied their motion for summary judgment.
Order reversed, on the law, with costs, motion granted, and action dismissed.
The proof submitted by the plaintiffs in opposition to the defendants’ motion for summary judgment failed to establish a prima facie case of serious injury within the meaning of Insurance Law § 5104 (d) (see, Licari v Elliott, 57 NY2d 230; Hezekiah v Williams, 81 AD2d 261). Thus, the defendants were entitled to summary judgment (see, De Filippo v White, 101 AD2d 801). Mollen, P. J., Lazer, Kunzeman and Kooper, JJ., concur.